Title: Dolley Madison to Hannah Gallatin, 26 May 1816 (Abstract)
From: Madison, Dolley Payne Todd
To: Gallatin, Hannah Nicholson


        § Dolley Madison to Hannah Gallatin. 26 May 1816. “Mr Madison has proposed that I ask you to chuse for me three Curtains suited to a Country Drawing room of silk, trimed, & with cornishes—all of reasonable price—our 3 windows are near together & form 3 door’s. The colour I leave to you—with eighteen Chairs & two small sophas suited to the curtains, & of cheap price.”
      